Citation Nr: 1445699	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-40 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 30 percent from December 28, 2010 for degenerative joint and disc disease of the cervical spine.

2.  Entitlement to a separate initial rating for neurological manifestations due to the degenerative joint and disc disease of the cervical spine.

3.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to degenerative joint and disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974, and had additional National Guard service in the 1980's and 1990's.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Cheyenne, Wyoming Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a November 2009 decision, the RO denied service connection for a back disorder and for bilateral ulnar neuropathy.  The Veteran appealed these determinations and in a September 2010 decision, service connection for degenerative joint and disc disease of the cervical spine was granted and an initial rating assigned.  In a subsequent, June 2011 decision, the RO granted a 30 percent initial rating for a portion of the period on appeal.  The Veteran continued his appeal to the Board, and in November 2013 the Board denied initial ratings of greater than 20 percent prior to December 28, 2010, and greater than 30 percent prior to August 22, 2012.  For the period subsequent to August 22, 2012, the Board remanded the matter for additional development by VA.  

In May 2014 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel only with respect to the matter of entitlement to an initial rating for degenerative joint and disc disease of greater than 30 percent prior to August 22, 2012.  Thus, the matter of entitlement to an initial rating greater than 30 percent currently before the Board extends through the previously remanded period before August 22, 2012 and the period subsequent to that date.  The Board has characterized the matter on appeal accordingly.

Entitlement to service connection for neuropathy of the upper extremities was denied in a RO decision of November 2009.  The Veteran appealed from that denial and in its November 2013 decision the Board remanded both the matter of entitlement to service connection for neuropathy, as well as entitlement to a separate rating for neurological manifestations due to service-connected degenerative joint and disc disease.  Following development, the RO granted both service connection for neuropathy of the upper left extremity and a separate initial rating for neurologic manifestations of the upper left extremities.  Nonetheless, the matter of service connection for neuropathy of the upper right extremity remains on appeal, as does entitlement to any as-yet unaccounted neurological manifestations due to service-connected degenerative joint and disc disease.

In October 2011, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is in the Veteran's claims file.

In November 2013 the Board denied entitlement to a total disability rating on the basis of individual unemployability (TDIU).  The Veteran did not appeal from that determination directly, but in January 2014 his representative submitted a statement requesting "reconsideration" of the Board's denial.  Nonetheless, in the May 2014 Joint Motion for Remand to the Court, the parties agreed that "the Board's denial of Appellant's claim for entitlement to a total disability rating based on individual unemployability should not be disturbed."  Accordingly, the Board interprets the January 2014 statement raising the issue as a new claim of entitlement to TDIU, and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  Throughout the initial rating period, degenerative joint and disc disease of the cervical spine has been productive of the functional equivalent of limitation of flexion for cervical spine to 20 degrees, but not ankylosis, and there are no findings of incapacitating episodes lasting a duration of at least 4 weeks during any 12 month period.

2.  The Veteran does not have right upper extremity neurologic symptoms for which a separate evaluation may be awarded.

3.  The Veteran does not have a neurologic disorder of the right upper extremity.


CONCLUSIONS OF LAWS

1.  The criteria for an initial rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a separate evaluation for neurologic symptoms associated with for degenerative joint and disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 4.59, 4.71, 4.71a, 4.120, Diagnostic Codes 5235 to 5243 (2013).

3.  The criteria for service connection for a neurologic disorder of the right upper extremity, to include as secondary to for degenerative joint and disc disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the party who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran with notice letters in April 2009, September 2009, October 2010, January 2011, and July 2012.  In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection and increased disability ratings.  The RO informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

In the October 2011 Board videoconference hearing, the undersigned Acting Veterans Law Judge fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran and persons who know him, and a transcript of the October 2011 Board hearing.  The Veteran has had VA medical examinations that adequately address the claims that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records...or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2010, May 2011, August 2012, and December 2013 during which examiners conducted physical examinations of the Veteran, and/or were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

In a May 2014 JMR, the parties agreed that that the February 2011 and August 2012 VA examinations may not have been compliant with Court holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) to the extent that neither examination report evaluated whether the Veteran's functional ability was significantly or additionally affected during flare-ups.  To that end, the Board notes that the subsequent December 2013 examination report directly addressed the functional impact of additional symptomatology on flare-up.  While such findings may not have been expressly made during the February 2011 or August 2012 examinations, the examination reports are nonetheless informative in assessing the Veteran's overall disability picture, and have thus been appropriately considered.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, as indicated in the introduction section, in November 2013 the Board remanded the issues of entitlement to a higher initial rating for degenerative joint and disc disease of the cervical spine - to include entitlement to separate initial rating for associated neurological manifestations - and entitlement to service connection for neuropathy of the right upper extremity for additional development.  Such development included obtaining outstanding treatment records, and providing a VA examination of the cervical spine.  The Board has reviewed VA's actions since the November 2013 remand, and finds that the RO substantially complied with the remand directives and orders, and as such the Board may properly proceed with the in considering the matters on appeal.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Initial Rating for Degenerative Joint and Disc Disease of the Cervical Spine, Since December 28, 2010

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. App. 202.

The Veteran has been awarded service connection for degenerative joint and disc disease of the cervical spine and granted an initial evaluation of 20 percent effective February 22, 2009, and 30 percent effective December 28, 2010.  The Board notes that the period on appeal is only that period during which a 30 percent rating has been established.  The Veteran's disability on appeal is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5242 (2013), utilizing the General Formula Rating Formula for Diseases and Injuries of the Spine, which (in pertinent part) provides for ratings as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine  ... 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  .............................. 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  .......................... 30 percent

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.   

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  .. 40 percent

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  Here, the matter of entitlement to a separate rating for neurologic defects has been separately perfected to the Board, and is directly considered in the subsequent section.

After reviewing the entire claims file, the Board finds that the Veteran's degenerative joint and disc disease of the cervical spine has been not more than 30 percent disabling at any time during the period on appeal.  The Board finds that the cervical spine disability has been productive of the functional equivalent of limitation of flexion of cervical spine to 20 degrees, but not ankylosis.

The record shows that on VA examination in August 2010, the Veteran reported stiffness in his neck.  He did not report having had any incapacitating episodes in the preceding twelve months.  He stated that he continued to work despite neck pain and stiffness.  The examiner found no tenderness on palpation of the cervical spine and no evidence of muscle spasm.  The ranges of motion of the cervical spine were to 32 degrees of forward flexion, 60 degrees of extension, 25 degrees of lateral flexion to the left and 35 degrees to the right, and 45 degrees of rotation to the left and 35 degrees to the right.  After repetition of motions, the ranges were to 35 degrees of forward flexion, 52 degrees of extension, 30 degrees of lateral flexion to the left and 25 degrees to the right, and 40 degrees of rotation to the left and 35 degrees to the right.  The examiner did not find evidence of pain with motion, spasms, weakness, or tenderness.  Vibratory sensation in both hands was normal.  

In a December 2010 statement, the Veteran wrote that he worked driving a truck, and that he was advised not to drive while using the pain medication prescribed for his spine pain.  In January 2011, the Veteran stated that if he turned his neck too far he experienced numbness, followed by persistent pain, in his left arm.

On VA examination in February 2011, the Veteran reported having fairly severe daily neck pain at a severity of 6 to 7 on a scale of 10.  He related having flare-ups of very severe pain that occurred weekly and lasted hours.  He stated that he had stiffness, limited motion, neck and back pain, and endorsed radiation into the bilateral shoulders and arms.  The Veteran stated that he was self-employed driving a truck that he owned, and indicated that he was not able to take medications as prescribed for his spine pain and continue to drive the truck.  The examiner observed evidence of pain with motion of the cervical spine, and occurring throughout ranges of motion.  Forward flexion was limited to 20 degrees while extension was limited to 18 degrees. 

In the October 2011 Board videoconference hearing, the Veteran stated that he worked as the owner and operator of a truck.  He indicated that he drove a tanker truck and that his tasks included lifting and handling hoses.  The Veteran reported that his neck disability made it difficult to lift hoses and that he had difficulty turning his neck when driving.

On VA examination in August 2012, the Veteran reported that there had been no change in the condition of his neck since his last VA examination.  He endorsed the presence of a constant, sharp pain to the cervical spine rated at six out of ten, flaring and becoming a sharp, throbbing pain one to two times a week and lasting for two to three days.  During such flare-ups, the Veteran reported a decreased ability to turn his head from side to side while driving his truck.  On range of motion testing, flexion was to 40 degrees and extension to 30 degrees, both with pain at the ends of such ranges.  Following repetitive-use testing, flexion was to 30 degrees and extension was to 35 degrees of motion.  The examiner opined that the reduction in range of motion following repetitive-use was due primarily to excess fatigability and pain on motion.  The examination report indicated that the Veteran had intervertebral disc syndrome, but that he had experienced no incapacitating episodes over the prior 12 months.

In May 2013, VA neurosurgery attending note treatment records reflect that, the Veteran had full range of motion of the cervical spine with "some mild pain."  Sensory examination was grossly intact, and reflexes were within normal limits.

The Veteran underwent an additional VA examination in December 2013 during which range of motion testing reflected that flexion of the cervical spine was to 30 degrees and extension to 35 degrees, both with pain at the ends of such ranges.  Following repetitive-use testing, flexion was to 40 degrees and extension was to 30 degrees of motion.  To the extent that there was a reduction in range of motion following repetitive use, it was attributable to less movement than normal, weakened movement, incoordination, and pain on movement.  Based on the physical examination, and the Veteran's own reports of changes in symptoms on flare-up, the examiner concluded that "increased pain, weakness, fatigability or incoordination during repeated use or during flares . . . [would cause] decreased range of motion approximately 5-10 degrees."  The examiner noted that there was no ankylosis or intervertebral disc syndrome of the cervical spine.   

The Veteran's reports of symptoms are competent to the extent that they relate to symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, where the Veteran has endorsed decreased ranges of motion due to such factors as pain, weakness, fatigability, or incoordination - to include on flare-up - the Board finds such reports to be probative in assessing his level of disability associated with degenerative joint and disc disease of the cervical spine.  Additionally, the May 2013 VA examiner expressly indicated the additional functional level of disability which may be expected to be a result of the foregoing factors.

Based on the foregoing, the Board concludes that a rating of greater than 30 percent has not been warranted at any time during the period on appeal.  Specifically, in order to assign a 40 percent rating, the evidence must show the functional equivalent of unfavorable ankylosis of the entire cervical spine.  Rather, the Veteran has maintained the functional equivalent of forward flexion of the cervical spine to 20 degrees, even when considering additional limitation of motion due to such factors as pain and flare-up of symptoms.  Although a VA examination has not been specifically conducted during a period of fare-up, the Board concludes that the duration of the Veteran's flare-ups is too short to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Nonetheless, as the Veteran's complaints of pain, functional loss due to pain, and pain on flare-up have been duly considered, no further assistance is required to fulfill VA's duty to assist in the development of the claim with regard to VA examination as it relates to the immediate appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A higher rating is not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected cervical spine disability causes incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The VA examination reports indicates that the Veteran denied having incapacitating episodes.  VA treatment records do not document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 30 percent for the cervical spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Accordingly, the Board concludes that the Veteran's degenerative joint and disc disease of the cervical spine has been not more than 30 percent disabling throughout the initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for an extraschedular rating is warranted for Veteran's degenerative joint and disc disease of the cervical spine.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected cervical spine disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion (to include as limited by such factors as pain, excess fatigability) and incapacitating episodes (when present); thus, the demonstrated manifestations - namely limitation of motion with pain - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's cervical spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, with regard to the matter of entitlement to a total disability rating based on individual unemployability, in a January 2014 statement, the Veteran's representative raised this issue.  However, because it appears to have been suggested that such a rating is being claimed on the basis of multiple disabilities, the Board has referred the matter to the RO for initial adjudication.

Entitlement to a Separate Compensable Rating for Neurological Manifestations due to Degenerative Joint and Disc Disease of the Cervical Spine

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013); see 38 C.F.R. § 4.124 (2013).

A May 2008 electromyogram performed at a private facility was normal, "with the sole exception of ulnar neuropathy at the level of the elbow on the right."  During the study, the Veteran reported that he experienced numbness and pain across the back of his hand, and up the back of his neck which was more pronounced on the right than the left.  A February 2009 letter from a private physician indicated that the Veteran experiences "numbness into his hands which originates from the lower cervical and upper thoracic spine," which "can be attributed to his 17 years of service" in the Marine Corps.

Following clinical testing conducted during an August 2010 VA examination, it was concluded that the Veteran had intermittent paresthesia of the left hand, but that there was insufficient clinical evidence to support a diagnosis of ulnar neuropathy - even considering private medical records and electromyogram data from 2008.  When asked to describe his symptoms, the Veteran only referenced numbness in the left - and not the right - hand.

On VA examination in August 2012, the Veteran affirmatively reported left daily radicular pain into the left upper extremity and left thumb, but did not report any right upper extremity symptomatology.  Muscle strength testing revealed normal strength in all areas of both upper extremities other than in flexion and extension of the left elbow.  Sensory examination was normal to light touch in the upper extremities, other than the left hand and fingers where it was decreased.  The examiner concluded that the Veteran had signs of radiculopathy in the left, but not the right upper extremity, and that the right upper extremity was "not affected."

During a December 2013 VA examination the Veteran reported episodic numbness and tingling in the left arm and hand usually brought on by movements of the neck.  The affected areas included the lateral aspect of the upper arm and extensor surface of the left thumb - however no upper right symptomatology was reported.  Strength testing confirmed that strength in the upper extremities was normal in all areas other than left hand finger flexion.  Deep tendon reflexes in the biceps and brachioradialis were absent bilaterally, and were hypoactive in the triceps.  The examiner concluded that the Veteran had radiculopathy in the left, but not right, upper extremities, and no other neurologic abnormalities were attributable to the cervical spine, nor were there other pertinent neurological physical findings, complications, conditions, signs or symptoms.

In December 2013 the Veteran also underwent a separate VA examination of the peripheral nerves which involved extensive clinical testing.  The examiner noted that an electromyogram study performed in October 2009 had revealed abnormal results in the upper right and left extremities.  However while the examiner concluded that the Veteran does have moderate left radiculopathy, he did not identify any current upper right extremity neurological disorder, and to that end the Board notes that the Veteran had denied any upper right extremity symptoms, muscle strength in the upper right extremity was entirely normal, and all of the upper right extremity nerve and radicular groups were normal.

Because the Veteran is capable of observing symptoms such as tingling and numbness, his contemporary reports limiting such symptoms to the upper left extremity are competent and probative of the lack of upper right extremity neurologic symptomology.  Layno, 6 Vet. App. 465. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

The Board also notes that, other than the single clinical report of ulnar neuropathy of the right elbow, numerous examinations and evaluations have failed to identify any upper right extremity symptoms - to include any such symptoms which may be associated with the Veteran's service-connected cervical spine disability.  To that end, the Board recognizes the February 2009 private physician's statement of a link between "numbness into his hands" and either "the lower cervical and upper thoracic spine" or "his 17 years of service."  However, as the weight of the evidence shows that the Veteran does not have a numbness in the right hand - such statement is of no probative value in establishing entitlement to a separate compensable rating for upper right extremity neurologic symptoms.

Thus, as compensation for the only neurologic symptoms which have been related to the cervical spine - neuropathy of the upper left extremity - has already been awarded, there are no remaining benefits to afford for neurologic symptoms.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Neuropathy of the Right Upper Extremity

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, neuropathy is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran argues that a right upper extremity neurologic disorder is related to service, to include as secondary to his service-connected cervical spine disability.  As an initial matter, the determination of the etiology of a neurologic disorder is a highly complex medical determination well beyond the scope of the Veteran's lay observation.  Layno.  Thus, while he may genuinely believe that he has a right upper extremity neurologic disorder related to service, his assertions as such are of no probative value in supporting his claim.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current right upper extremity neurologic disorder, and thus service connection cannot be granted.  As discussed in detail above, the VA examinations in August 2012 and December 2013 show no findings or diagnosis of a right upper extremity neurologic disorder.  The VA examiners concluded that the Veteran did not have a neurological disorder of the right upper extremity.  The Board finds the December 2013 VA medical opinions to have great evidentiary weight as it reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history including the October 2009 EMG and nerve conduction studies.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, as discussed in the prior section, the weight of the evidence shows that the Veteran does not have a current diagnosis or symptoms referable to the right upper extremity.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER


An initial rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine is denied.	

A separate initial rating for neurological manifestations due to the degenerative joint and disc disease of the cervical spine is denied.

Service connection for a right upper extremity neurologic disorder is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


